Citation Nr: 0212483	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for ischemic heart disease.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had certified service with the recognized 
guerrillas from February 22, 1945 to September 17, 1945, and 
with the regular Philippine army from September 18, 1945 to 
February 16, 1946.






This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The RO denied entitlement to service connection 
for ischemic heart disease.

This case was previously before the Board in August 2001 when 
it was remanded to the RO for further development and 
adjudicative action.  

In March 2002 the RO most recently affirmed the determination 
previously entered.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal. 

2.  The service medical records do not show ischemic heart 
disease nor was this disorder manifest to degree of 10 
percent or more within the first postservice year.

3.  The earliest medical evidence of ischemic heart disease 
is many years after service and is not shown to be causally 
linked to service on any basis.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by 
active service; nor may such disorder be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in a December 2000 letter 
of the general provisions of the VCAA.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  After the veteran filed 
his claim, the RO advised him of the information and evidence 
that would support his claim.  

The record also shows that the veteran was notified of the 
reasons and bases for the denial of his claim in the July 
2000 decision, the September 2000 statement of the case, and 
the March 2002 supplemental statement of the case.  VA must 
also inform the veteran which evidence VA will seek to 
provide and which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This was accomplished in the December 2000 letter to the 
veteran.  More specifically, the RO set forth what was 
substantively required to establish entitlement to the 
benefit claimed.  

Regarding development of the claim, it explained what VA 
would do and what was required of the veteran.  The RO 
explained what the evidence must show to establish 
entitlement, what information or evidence was needed from the 
veteran, when and where to send the information, and contact 
information if further assistance were necessary.  VA has 
accordingly met its duty to notify the veteran of the 
information necessary to substantiate the claim, as well as 
the duty to notify which evidence he would obtain and which 
VA would retrieve.  See Quartuccio, supra.  Thus, the Board 
finds that VA has complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained the veteran's very brief service medical records, 
which appear to be complete.  VA has attempted to obtain all 
current records of treatment.  The only records of current 
treatment identified by the veteran were at the Veterans 
Memorial Hospital in Quezon City.  The RO wrote this facility 
and a reply was received in January 2002 that there were no 
records showing that the veteran was treated at this 
hospital.  While VA has not conducted an examination of the 
veteran, such an examination could not possibly show that any 
current diagnosis of ischemic heart disease was incurred in 
or related to active service where there is no evidence of 
the disability during service or in the first postservice 
year.  There is no reasonable possibility that such an 
examination would substantiate the claim, as the evidentiary 
record is totally nonsupportive in this regard.  



The Board further notes that the veteran has been afforded 
ample opportunity to present evidence and argument in support 
of his claim in written statements to VA.  There is 
sufficient evidence of record to decide the claim, and VA has 
satisfied its duties to notify and to assist the veteran.


Factual Background

The only service medical record is a single physical 
examination in September 1945.  This examination showed that 
the cardiovascular system and other named systems were all 
"normal" and the veteran was considered fit for service.

In March 2001 the veteran submitted a statement from a 
private doctor, CS, MD.  He wrote that the veteran was 
physically incapacitated due to severe emphysema and cardiac 
arrhythmia secondary to ischemic heart disease.  


Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a). 

Service connection can be established under 38 C.F.R. 
§ 3.303(b) (2001) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(2001); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Id.

If not shown during service, service connection may be 
granted for cardiovascular-renal disease if disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  



Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

As established by the evidentiary record, the claims file 
contains adequate documentation of current disability in view 
of post service private diagnosis of ischemic heart disease.  
Thus, the claim for service connection turns to the question 
of whether the competent and probative evidence establishes 
that this disorder was actually incurred in or aggravated by 
active service, or may be presumed to have been incurred 
during such service.  This inquiry involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to asses the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
thereon).

The single service medical record does not show the presence 
of any heart disease.  Although some forms of heart disease 
may be presumed incurred in service if manifest to a degree 
of 10 percent or more in the first postservice year, there is 
no evidence of ischemic heart disease within the first 
postservice year.  See 38 C.F.R. §§ 3.307, 3.309 (2001).  The 
earliest evidence of ischemic heart disease is the report of 
Dr. CS in March 2001.  This is more than half a century since 
the veteran's active service, and is too remote to be 
causally related thereto.  Dr. CS does not state that the 
veteran's ischemic heart disease is related to service.

The Board has considered the veteran's statements regarding 
the origin of his ischemic heart disease, however, this is 
not competent evidence to establish that ischemic heart 
disease was incurred during active service.  In the 
regulations implementing the VCAA of 2000, competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(a)(1)).  

Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The diagnosis and 
etiology of the veteran's ischemic heart disease is beyond 
the range and scope of competent lay evidence contemplated by 
the applicable regulations and it is not shown that the 
veteran possesses the requisite education, training or 
experience to provide competent medical evidence.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  



In short, there is no evidence of any chronic acquired heart 
disease during service or for many years thereafter.  
Moreover, there is no evidence of cardiovascular disease 
disabling to a compensable degree during the first post 
service year.  The probative, competent medical evidence of 
record clearly establishes initial onset of chronic heart 
disease many years after service with no link to service on 
any basis.

The preponderance of the evidence is against the claim, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001)  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  See also 38 C.F.R. § 3.102 (2001).


ORDER

Entitlement to service connection for ischemic heart disease 
is denied



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

